DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 16, 2021 have been entered. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CON of Application No.16/309,717, now US Patent No. 10,968,703, filed on December 13, 2018, which is a 371 National Stage Entry of PCT No. US 2017/039358, filed on June 27, 2017. PCT No. US 2017/039358 claims benefit of US Provisional Applications 62/357,225 and 62/357,215, which were both filed on June 30, 2016.

Information Disclosure Statement
The information disclosure statement filed on March 16, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation "the first portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner has assumed the first portion is the same as the upper portion as previously recited. 
The recitation of “axially downwardly” is unclear as to what “axially” is referring to as the first portion has more than one axis (i.e. horizonal axis, longitudinal axis, etc.).  Appropriate correction and/or clarification is required. 
Claim 4: Claim 4 recites the limitation "of working surface" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16: Claim 16 recites the limitation "the first portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner has assumed the first portion is the same as the upper portion as previously recited.
The recitation of “axially downwardly” is unclear as to what “axially” is referring to as the first portion has more than one axis (i.e. horizonal axis, longitudinal axis, etc.).  Further, the recitation of “an axial length” is unclear as there working face and the tapered surface have more than one axis (i.e. horizonal axis, longitudinal axis, etc.) each with their own length. Appropriate correction and/or clarification is required. 
Claims 2-3, 5-15, and 17-20 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddison, US 5,542,482 (hereinafter Eddison).
Claim 16: Eddison discloses a downhole tool (articulated directional drilling tool 15), comprising:
a tool body (upper section of lower housing 36, Fig 2B); and   
an actuator (hydraulically operable piston means 38 on the side opposite the pads 130/140, Fig 2B, col 3, ln 28-35) coupled to and selectively extendible relative to the tool body (36) the actuator including a working face arranged and designed to contact a downhole formation (hydraulically operable piston means 38 on the side thereof opposite the pads 130 that tends to extend under pressure and engage the high side of the borehole 14, col 3, ln 32-35) the working face including: 
an upper portion (upper face 140, outer face 138); and 
a lower portion (lower face 141), the lower portion having a tapered surface that is directed radially inwardly and axially downwardly relative to the first portion (lower face in inwardly inclined, Fig 2B,  col 3, ln 47-48) including a hardfacing (hardfacing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, sol 5, ln 49-51), wherein the upper and lower portions (140, 138, 141) extend an axial length of the working face (see Fig 2B).
Eddison fails to disclose wherein an axial length of the tapered surface is greater than 50% and less than 90% of the axial length of the working face.
It would have been an obvious matter of design choice to modify an axial length of the tapered surface such that it is greater than 50% and less than 90% of the axial length of the working face since the applicant has not disclosed that length of the tapered surface solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a tapered surface having a shorted length.  Further, adjusting the length of the tapered surface only require routine skill in the art.
Claim 17: Eddison discloses the upper portion (upper face 140, outer face 138) including a first material (upper face 140, outer face 138 necessarily includes a first material, the material which the pads are made from) and the lower portion (lower face 141) including a second material (outer faces of the piston 131 and the pads 130 may incorporate hardfacing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, col 5, ln 49-51), the first and second materials having different coefficients of friction (the pad material and the hardfacing would necessarily had different coefficients of friction).
Claim 18: Eddison discloses the upper portion including a first material (upper face 140 and outer face 138 includes pad material) and the lower portion (lower face 141) including the first material and a second material (pads 130 may incorporate hardfacing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, col 5, ln 49-51).
Claim 19: Eddison discloses the upper portion (upper face 140, outer face 138) and the lower portion (lower face 141) each including the first material and the second material (outer faces of the piston 131 and the pads 130 may incorporate hardfacing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, col 5, ln 49-51).

Claims 1-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddison in view of Xu et al., US 2010/0089583 (hereinafter Xu).
Claim 1: Eddison discloses a downhole tool (articulated directional drilling tool 15), comprising:
a tool body (upper section of lower housing 36, Fig 2B)  
an actuator (hydraulically operable piston means 38 on the side opposite the pads 130/140, Fig 2B, col 3, ln 28-35) coupled to and selectively extendible relative to the tool body (36) the actuator including a working face arranged and designed to contact a downhole formation (hydraulically operable piston means 38 on the side thereof opposite the pads 130 that tends to extend under pressure and engage the high side of the borehole 14, col 3, ln 32-35) the working face including: 
an upper portion (upper face 140, outer face 138) including a first material (upper face 140, outer face 138 necessarily includes a first material, outer faces of the piston 131 and the pads 130 may incorporate hardfacing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, col 5, ln 49-51); and 
a lower portion (lower face 141), the lower portion including a tapered surface that is directed radially inwardly and axially downwardly relative to the first portion (lower face in inwardly inclined, Fig 2B,  col 3, ln 47-48) including a hardfacing (hardfacing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, sol 5, ln 49-51).
Eddison fails to disclose wherein at least a portion of the tapered surface includes an ultrahard material having a different coefficient of friction than the first material.
Xu discloses an extendable tool for use in a wellbore.  The tool includes arms (50a,b) with blades (51a,b) that can be extended into contact with the wellbore. Cutters (55) may be bonded to the blades.  The cutters may include super-hard materials, as polycrystalline diamond compact (PDC), natural diamond, or cubic boron nitride (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tapered surface of  Eddison to include an ultrahard material (polycrystalline diamond) as disclosed by Xu which has a different coefficient of friction than the first material (material of upper face hardfacing), as this modification would have provided increased wear-resistance along the tapered portion of the working face (Eddison, par [0045]). 
Claim 2: Eddison, as modified by Xu, discloses ultrahard material (polycrystalline diamond) being located on one or more of a perimeter or leading edge of the lower portion (Xu, cutters 55 may be disposed on both a leading surface of each blade, par [0046]).
Claim 3: Eddison, as modified by Xu, discloses the ultrahard material is part of an ultrahard insert  (cutters 55) coupled to the first material (Xu, cutters 55  may be bonded into  recesses formed along each blade 51a,b, cutters 55 may be made from a super-hard material, such as polycrystalline diamond compact (PDC), natural diamond, or cubic boron nitride, par [0045]).
Claim 4: Eddison, as modified by Xu, discloses the ultrahard material (55) is on at least 25% of working surface (Eddison, Fig 2B, Xu, see Fig 1C).
Claim 5: Eddison, as modified by Xu, discloses the ultrahard material is on at least 50% of the tapered surface and at least a portion of the upper portion (Eddison, arcuate outer face that can be covered with a hard facing material to reduce wear, Fig 2B, 4, col 3, ln 46-51, col 5, ln 49-51, Xu, see Fig 2B).
Claim 6: Eddison, as modified by Xu, discloses the ultrahard material includes polycrystalline diamond (cutters 55 may be made from a super-hard material, such as polycrystalline diamond compact (PDC), natural diamond, or cubic boron nitride, par [0045]).
Claim 7: Eddison, as modified by Xu, discloses the ultrahard material (cutters 55) is on at least a portion of a downhole edge of the lower portion (cutters 55 may be disposed on both a leading and trailing surface of each blade for back-reaming capability, cutters in the leading and trailing ends of each blade may be super-flush with the blade, see Fig 1C, par [0045]).
Claim 8: Eddison, as modified by Xu, discloses the tapered surface (Eddison, 141) makes up a full surface of the lower portion (lower face 141) (see Fig 2B, lower face in inwardly inclined, Fig 2B,  col 3, ln 47-48).
Claim 9: Eddison, as modified by Xu, discloses the lower surface (Eddison, lower face 141, Fig 2B) includes the first material (Eddison, material of pads 130/140) and the ultrahard material (Xu, cutters 55, see Fig 1C).
Claim 10: Eddison, as modified by Xu, discloses the upper surface (Eddison, upper face 140, outer face 138, Fig 2B) includes the first material  (Eddison, material of pads 130/140) and the ultrahard material (Xu, cutters 56, see Fig 1C).
Claim 11: Eddison, as modified by Xu, is silent as to the ultrahard material makes up a greater portion of the lower surface than of the upper surface.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the ultrahard material such that is makes up a greater portion of the lower surface than of the upper surface, as Eddison disclose the outer faces may be covered in hardfacing to reduce wear (Eddison, pads 130 may incorporate hard facing material to minimize wear, Fig 2B, 4, col 3, ln 46-51, col 5, ln 49-51).  In this case, selecting ultrahard material to make up greater portion of the lower surface  than the upper surface, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 12: Eddison, as modified by Xu, is silent as to a surface area of the tapered portion is greater than a surface area of the upper portion.
It would have been an obvious matter of design choice to modify the surface area of the tapered portion to be greater than the surface area of the upper portion, since the applicant has not disclosed that the surface area of the tapered portion solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a different surface area of the tapered portion.
Claim 13: Eddison, as modified by Xu, is silent as to a ratio of a coefficient of friction of the first material to a coefficient of friction of the ultrahard material is between 3:1 and 5:1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the coefficient of friction of the first material and the of the coefficient of friction ultrahard material such that ratio of a coefficient of friction of the first material to a coefficient of friction of the ultrahard material is between 3:1 and 5:1, as selecting a given material to reach a specified ratio of the coefficient of friction would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Claim 14: Eddison, as modified by Xu, discloses the tool body is a rotary steerable drilling tool body (upper section of lower housing 36, Fig 2B is part of an articulated directional drilling tool 15) and the actuator is a steering pad (pads 130) (see abstract, Fig 1, 2B).
Claim 15: Eddison, as modified by Xu, discloses a plurality of the actuators (Eddison, pads 130 actuated by piston means 38), wherein the plurality of actuators are steering pads (Eddison, pads 130) that are offset at angular intervals around the tool body (Eddison, Fig 2B, 3-4, col 3, ln 28-35) and are separately extendible (pads 130 different pars located separate from each other and therefore separately extendable, see Fig 2B, 4).
Claim 20: Eddison is silent as to at least a portion of a leading edge or downhole edge of the tapered surface is formed by an ultrahard material.
Xu discloses an extendable tool for use in a wellbore.  The tool includes arms (50a,b) with blades (51a,b) that can be extended into contact with the wellbore. Cutters (55) may be bonded to the blades.  The cutters may include super-hard materials, as polycrystalline diamond compact (PDC), natural diamond, or cubic boron nitride (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tapered surface of  Eddison to include an ultrahard material (polycrystalline diamond) as disclosed by Xu which has a different coefficient of friction than the first material (material of upper face hardfacing), as this modification would have provided increased wear-resistance along the tapered portion of the working face (Eddison, par [0045]). 

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676